

115 HR 6881 IH: To designate the José Celso Barbosa Birthplace Home National Historic Landmark.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6881IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the José Celso Barbosa Birthplace Home National Historic Landmark.
	
		1.José Celso Barbosa Birthplace Home National Landmark
 (a)DesignationThe Dr. José Celso Barbosa Birthplace Home site (Casa Natal Dr. José Celso Barbosa) in Bayamón Puerto Rico, as listed on the National Register of Historic Places, is hereby designated as the Dr. José Celso Barbosa Home National Historic Landmark.
 (b)AdministrationNothing in this section shall affect the administration of the Dr. José Celso Barbosa Birthplace Home by agencies of the Government of Puerto Rico or the City of Bayamón according to their respective jurisdictions.
 (c)Cooperative agreementsThe Secretary of the Interior, in consultation with the cultural agencies of the Government of Puerto Rico and the City of Bayamón, may enter into cooperative agreements with public and private entities for the purposes of protecting historic resources at the National Historic Landmark and providing educational and interpretive facilities and programs for the public.
 (d)Technical and financial assistanceThe Secretary may provide technical and financial assistance to any entity with which the Secretary has entered into a cooperative agreement under subsection (c).
 (e)No effect on property rightsDesignation as a National Historic Landmark shall not prohibit any actions which may otherwise be lawfully taken by the title holders of the site, with respect to their property.
			